[Letterhead of Imaging Diagnostic Systems, Inc.] May 17, 2012 VIA EDGAR Securities and Exchange Commission Division of Corporate Finance 100 F. Street, N.E. Washington, D.C. 20549 Attn: Mr. Russell Mancuso, Branch Chief Re: Imaging Diagnostic Systems, Inc. Application For Withdrawal on Form AW pursuant to Rule 477 of the Securities Act of 1933, as amended, Pre-Effective Amendment No. 1 to our Registration Statement on Form S-1/A (File No. 333-175492) Dear Mr. Mancuso: Pursuant to Rule 477 promulgated under the Securities Act of 1933, as amended (the “Securities Act”), Imaging Diagnostic Systems, Inc. hereby requests the immediate withdrawal of the Pre-Effective Amendment No. 1 to the Company’s Registration Statement on Form S-1/A (File No. 333-175492) together with all exhibits thereto,which wasfiled on September 28, 2011. This Pre-Effective Amendment was not declared effective and no common shares were issued in connection with this Pre-Effective Amendment. If you have any questions regarding this letter, please contact the Company’s legal counsel, Robert B. Macaulay at (305) 530-4026. Sincerely, Imaging Diagnostic Systems, Inc. By: /s/ Linda B. Grable Linda B. Grable Chief Executive Officer cc: Mary Beth Breslin (Securities and Exchange Commission) Robert B. Macaulay (Carlton Fields, P.A.)
